Citation Nr: 1420689	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  09-07 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure, and to include as secondary to service-connected ischemic heart disease.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to June 1970.  The Veteran also had a period of reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue on appeal is made. 

A Veteran who had active service in Vietnam during the Vietnam era is presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that the Veteran was not so exposed.  38 U.S.C.A. § 1116  (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).   If herbicide exposure occurred, the Veteran is entitled to a presumption of service connection for certain disorders.  39 C.F.R. § 3.309(e) (2013).  The Board notes that hypertension is not among the disorders entitled to presumptive service connection. While ischemic heart disease is included among the list of presumptive disabilities, that term explicitly excludes hypertension.  In addition, the Veteran is already service-connected for ischemic heart disease.  39 C.F.R. § 3.309(e), Note 3 (2013). Therefore, despite the fact that the Veteran served in Vietnam during the Vietnam era, hypertension is not entitled to presumptive service connection.

Notwithstanding the foregoing, even when presumptive service connection is not appropriate, a Veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724 (1984); McCartt v. West, 12 Vet. App. 164 (1999).  Accordingly, despite the unavailability of presumptive service connection to the Veteran in this case, the Veteran may establish service connection on a direct basis as a result of exposure to herbicides in-service, or as secondary to the service connected ischemic heart disease.  In an effort to assist the Veteran in the development of the claim for service connection on a direct basis, an examination should be performed addressing the nature and etiology of the diagnosed hypertension, including the likelihood of whether the hypertension is related to active service, or to service-connected ischemic heart disease.

In addition, the Veteran has submitted evidence regarding the possible relationship between hypertension and herbicide exposure.  The examiner should consider that evidence in the analysis of the etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with a medical doctor of appropriate expertise to address the etiology of hypertension.  The examiner must review the claims file and must note that review in the report.  The rationale for all opinions must be provided.  It should be assumed that the Veteran currently has hypertension.  The examiner should address whether it is at least as likely as not (50 percent probability or greater) that hypertension is related to active service, including exposure to herbicides in service.  The examiner should assume that the Veteran was exposed to herbicides in service, as herbicide exposure has already been conceded.  The examiner should discuss the evidence of record, including the articles regarding herbicide exposure possibly increasing Veterans' risk for hypertension, submitted by the Veteran in August 2007, and the blood pressure readings performed by the Los Angeles Fire Department, which show elevated blood pressure as early as February 1979.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension is due to or the result of service-connected ischemic heart disease.  The examiner should further provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that hypertension has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected ischemic heart disease.  
 
2. Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

